DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Response to Arguments
Claim (s) 1,8,15 are amendment.
Claim (s) 1-20 are pending.
Response to Arguments
Applicant’s arguments/remarks, (see pages 11-14), filed on 22nd, September, 2021, with respect to the prior art rejection(s) of claim(s) 1-20 under 35 USC § 103 have been considered but are moot because the arguments do not apply to the new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3,6-10,13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deep (US 2010/0175004 A1) in view of Mehta et al. (US 10,705,690 B1), further in view of Huck et al. (US 2004/0181579 A1).

Regarding claim 1, Deep discloses a method for collaboratively accessing a virtual desktop produced by a virtual machine hosted on a server by two or more users, comprising (Deep fig. 1, [0023-0025] discloses a web application or server hosting a virtual meeting; [0023] a party `A` invites party `B` to join a virtual meeting, process flow moves to step 117 in which a determination is made as to whether party `B` accepts the invitation to join the virtual meeting; [0025], if it is determined in step 117 that party `B` has accepted the invitation to join the virtual meeting, then party `A` participates/accessing virtual desktop in a virtual meeting with party `B` in step 125 content associated with the web application, as for example a web page of the web application, is to be shared during the virtual meeting):

receiving a request to initiate a collaborative session on the virtual desktop with at least one specified collaborator (Deep, Fig. 1, steps 105 & 109, [0014] discloses one aspect of creating a virtual conference by sending a request to initiate a web conference (receiving a request to initiate a collaborative session on the virtual desktop with at least one specified collaborator). The request is obtained from a first party/Host. The method also includes communicating with a second location/server configured to create the web conference based on the request, and determining when the web conference is created by the second location. If it is determined that the web conference is created by the second location, the method further includes issuing an invitation to at least a second party to invite the second party to participate in the web conference with the first party);
conveying an invitation message to join the remote desktop session to the at least one collaborator (Deep, Fig. 1, step 113, [0017] discloses a virtual meeting booth 
 the invitation message including a link (step 209) to the virtual desktop (Deep [0028] discloses in step 209, if the determination is that party `B` wishes to join the virtual meeting, then party `B` accesses the website identified in the invitation in step 217. Party `B` may access the website using any suitable method, e.g., party `B` may click on a link contained in the invitation);
in response to the invitation message (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, part ‘B’ accepts the invitation and join the meeting),
receiving a request (acceptance of invitation) from a virtual desktop client of the at least one collaborator executing on a second remote client device to join the virtual desktop (Deep [0023] discloses that in response an invitation, the process proceeds to step 117 where an invitation from party ‘A’ to party ‘B’ is accepted by, party ‘B’ to join the meeting), 
joining the at least one collaborator to the remote desktop session by connecting the virtual desktop client of the at least one collaborator to the virtual desktop (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, part ‘B’ accepts the invitation a join the meeting). 

Mehta discloses the virtual desktop client (Administrator/customer client 102/202) of the owner being configured to receive and display a GUI (virtual desktop 116/216) streamed to the virtual desktop client (Administrator/customer client 102/202) from the virtual desktop (Virtual Desktop Service 114) (Mehta, Figs. 1&2, Col. 4, lines 7-41 discloses a computing environment 100 where the host Virtual Desktop Service 114 instantiate one or more virtual machine images, where the images may include an operating system and one or more applications. The virtual desktop service 116/216 
 to transmit user inputs produced on the virtual desktop client of the owner (Administrator/customer client 102/202) to the virtual desktop for being injected into and effectuated in the virtual desktop (Mehta, Fig. 2, Col. 5, line 58 – Col. 6 line 36, discloses a first client (Administrator) a Virtual Desktop been transmitted from a Virtual Desktop Service through a gateway to a first client. A user of the first client, upon receipt of the VD at the first client, may manipulate (Administrator/user inputs) the VD as per the user's permissions, and the information detected as being performed by the user of the first client is transmitted (e.g., via a data stream) to the virtual desktop service via the gateway 208. Once the VDS 214 receives a modified or manipulated representation or description of what appears on the virtual desktop from the first client 202 (Administrator), the VDS implements the manipulations performed by the user of the first client at the server and transmits the new VD (being the updated version of the original VD) back to the gateway 208); 
the virtual desktop client of the at least one collaborator (user client 103a-c) being configured to receive and display the GUI streamed to the virtual desktop client from the virtual desktop (Mehta, Figs. 1&2, Col. 4, lines 7-41 discloses a computing environment 100 where the host Virtual Desktop Service 114 instantiate one or more virtual machine images, where the images may include an operating system and one or more applications. The virtual desktop service 116 may provide customers and other users/user client 103a-c with a virtual computing environment interface (GUI), which 
during the remote desktop session: the GUI of the virtual desktop is streamed to the virtual desktop client of the owner and to the virtual desktop client of the at least one collaborator (Mehta, Figs. 1&2, Col. 4, lines 7-41 discloses a computing environment 100 where the host Virtual Desktop Service 114 instantiate one or more virtual machine images, where the images may include an operating system and one or more applications. The virtual desktop service 116/216 may provide customers and other users/user client 103a-c with a virtual computing environment interface (GUI), which may be used to multiplex, multicast, and/or stream data streams from a single customer client to multiple user clients).
Deep and Mehta are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mehta into the invention of Deep. The motivation would have been to establish a secure connection between a host and virtual meeting clients to securely share virtual meeting data streams and updates, Mehta, [Abstract].
Deep and Mehta did not explicitly disclose to transmit user inputs produced on the virtual desktop client of the least one collaborator to the virtual desktop for being injected into and effectuated in the virtual desktop; one of the virtual desktop client of the owner or the virtual desktop client of the at least one collaborator is designated as having input control: and the virtual desktop is configured to receive user inputs from the 
Huck discloses to transmit user inputs (event initiated by an attendee) produced on the virtual desktop client of the least one collaborator to the virtual desktop for being injected into and effectuated in the virtual desktop (forwarding a new event to all attendees) (Huck [0076] discloses that when an attendee initiates an "event" (e.g., a change to a collaboration object), the attendee's client transmits the event to organizer 202 (through an MX module 204) via a virtual channel. The organizer (e.g., filter layer 230) receives the event and verifies that the sender has permission to initiate the event. The event is then passed to the control unit 222 corresponding to the collaboration mode in which the event occurred. The control unit processes the event and forwards it to some or all attendees of the collaboration mode, if necessary);
one of the virtual desktop client of the owner or the virtual desktop client of the at least one collaborator is designated as having input control (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee);
the virtual desktop is configured to receive user inputs from the virtual desktop client of the owner and from the virtual desktop client of the at least one collaborator 
and to inject user inputs into the virtual desktop that are received from the virtual desktop client designated (presenter) as having input control to effectuate the user inputs in the virtual desktop (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee; [0077] a whiteboard, web, desktop or similar control unit may receive changes from the presenter of each collaboration mode and send changes to other attendees. A chat or polling control unit may also receive input from all attendees). 
Deep, Mehta and Huck are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Huck into the invention of Deep and Mehta. The motivation would have been to provide a control unit to manage different collaboration modes and provide data synchronization of data to new clients joining an ongoing collaboration session, Huck, [Abstract].


Regarding claim 2, Deep, Mehta and Huck disclose the method of claim 1, further comprising:
after joining the at least one collaborator to the remote desktop session (Deep [0026] When party `B` receives or otherwise obtains an invitation to join a virtual conference, party `B` may attempt to join the virtual meeting by activating a virtual meeting booth presented on a web application, e.g., the web application which contains a web page that it is desired for party `B` to view. FIG. 2 is a process flow diagram which illustrates one method of joining a virtual meeting using a virtual meeting booth in accordance with an embodiment of the present invention. A process 201 of joining a virtual meeting begins at step 205 in which party `B` obtains an invitation from party `A`, or provided substantially at the behest of party `A`, that invites party `B` to join a virtual meeting created through a virtual phone booth),
 streaming the GUI of the virtual desktop to the owner’s (providing virtual desktop to master client) client application via the connection between the virtual desktop and the owner’s virtual desktop client (Mehta, Col. 7, lines 46-56, discloses a servant client 303 is a billboard terminal receiving the virtual desktop from the master client via the proxy server 304. As in FIGS. 1 and 2, the servant client is configured to receive client credentials from the administrator in order to request to join the virtual computing environment provided by the virtual desktop service 314. The virtual desktop service 314 provides the virtual desktop 316 to the master client via the proxy server 304, wherein the proxy server is configured to multiplex a data stream to the servant client according to the configurations selected by the administrator) and

The motivation to combine is similar to that of claim 1. 

Regarding claim 3, Deep, Mehta and Huck disclose the method of claim 1. at the start of the collaborative session, the owner (presenter) has input control in the virtual desktop (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee); and 
the owner is able to grant input control to the at least collaborator (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or 
The motivation to combine is similar to that of claim 1.

Regarding claim 6, Deep, Mehta and Huck disclose the method of claim 2, further comprising:
generating a first encoder for streaming the GUI of the virtual desktop to the owner’s client application via the connection between the virtual desktop and the owner’s virtual desktop client (Mehta, Col. 7, lines 46-56 & Col. 6, line 59-Col. 7, line 4, discloses a servant client 303 is a billboard terminal receiving the virtual desktop from the master client via the proxy server 304. As in figs. 1 and 2, the servant client is configured to receive client credentials from the administrator in order to request to join the virtual computing environment provided by the virtual desktop service 314. The virtual desktop service 314 provides the virtual desktop 316 to the master client via the proxy server 304, wherein the proxy server is configured to multiplex a data stream to the servant client according to the configurations selected by the administrator, Col. 7, lines 46-56. Mehta further discloses the ability of an administrator to manipulate the virtual desktop in the manner they choose, and the three portions 210, 220, and 230 (each portion being encoded by a different encoder) of the virtual desktop 216 will only be multiplexed to the client that is configured to receive that portion of the virtual desktop. In other words, the security gateway 208 is provided with configuration terms such that the data stream of the virtual desktop 216 is multiplexed into three portions, such that portion "A" 210 is only multiplexed to client 203a, portion "B" 220 is only 
generating a separate encoder for streaming the GUI of the virtual desktop to the at least one collaborator’s virtual desktop client via the connection between the virtual desktop and the at least one collaborator’s virtual desktop client (Mehta, Col. 7, lines 46-56, discloses a servant client 303 is a billboard terminal receiving the virtual desktop from the master client via the proxy server 304. As in figs. 1 and 2, the servant client is configured to receive client credentials from the administrator in order to request to join the virtual computing environment provided by the virtual desktop service 314. The virtual desktop service 314 provides the virtual desktop 316 to the master client via the proxy server 304, wherein the proxy server is configured to multiplex a data stream to the servant client according to the configurations selected by the administrator).
The motivation to combine is similar to that of claim 2. 

Regarding claim 7, Deep, Mehta and Huck disclose the method of claim 6, further comprising:
joining at least two collaborators to the remote desktop session by connecting virtual desktop client, each virtual desktop client executing on a separate client device, of the at least two collaborators to the virtual desktop (Deep [0023] discloses step 117 in a process of establishing a virtual meeting where in response to an invitation from party ‘A’ to party ‘B’ to join a virtual meeting, party ‘B’ accepts the invitation and join the meeting); and

The motivation to combine is similar to that of claim 6. 

Regarding claim(s) 8-10 and 13-14, see similar rejection of claim(s) 1-3 and 6-7, respectively, where the device is taught by the method.
Regarding claim(s) 15-17, and 20 see similar rejection of claim(s) 1-3 and 6, respectively, where the medium is taught by the method.

Claim(s) 4-5,11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deep (US 2010/0175004 A1) in view of Mehta et al. (US 10,705,690 B1), in view of Huck et al. (US 2004/0181579 A1), further in view of Haveliwala (US 2007/0300165 A1).
Regarding claim 4, Deep, Mehta and Huck disclose the method of claim 1 but did not explicitly disclose receiving inputs into the virtual desktop at the server from the owner’s virtual desktop client and from the at least one collaborator’s virtual desktop client (Huck [0074] fig. 2, one attendee at a time is the presenter for a collaboration mode. The presenter has control of the collaboration mode, and thus has permission to change a collaboration object--for example, to write on a whiteboard, to alter a shared desktop or document, etc. The presenter may grant others appropriate permissions, and may relinquish his or her role as presenter to another attendee; [0075] control of a collaboration object may be shared, so that multiple attendees may change or update it simultaneously or nearly simultaneously. However, changes may be assigned some serial order by the control units responsible for the collaboration modes in which the changes are made. This may make it easier to determine whether a particular attendee has received all events that he or she should).
Deep, Mehta and Huck did not explicitly disclose muting inputs conveyed to the virtual desktop from the at least one collaborator’s virtual desktop client while permitting inputs from the owner’s virtual desktop client.
	muting inputs conveyed to the virtual desktop from the at least one collaborator’s virtual desktop client while permitting inputs from the owner’s (presenter) virtual desktop client (Haveliwala [0092] audio controls are available in breakout rooms. The attendees can mute themselves and this state is preserved. A presenter can "Mute All" or mute an individual attendee (While the presenter is unmuted for presentation). This overrides any mute/unmute action that an individual attendee may have initiated. In one 
Deep, Mehta, Huck and Haveliwala are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for online or virtual collaboration.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Haveliwala into the invention of Deep, Mehta and Huck. The motivation would have been to provide breakout rooms or smaller sub-sets of a larger meeting, with full collaboration capabilities in live web-based conferencing capabilities, Haveliwala, [Abstract].

	Regarding claim 5, Deep, Mehta, Huck and Haveliwala disclose the method of claim 4, further comprising:
receiving an instruction from the owner’s virtual desktop client to grant input control to a particular collaborator (Haveliwala [0097] discloses that if they want a particular attendee to drive the content, the attendee can be promoted to a presenter or granted additional attendee privileges. If an attendee is promoted to presenter or granted additional attendee privileges to view content, then their resource pane will be similar to that of the instructor and they will have full view of the main room and breakout room resources) and
 in response to the instruction, muting subsequent inputs conveyed to the virtual desktop from the owner’s or any other collaborator’s virtual desktop client, while permitting inputs from the particular collaborator’s virtual desktop client (Haveliwala 
The motivation to combine is similar to that of claim 4. 

Regarding claim(s) 11-12, see similar rejection of claim 4-5, respectively, where the system is taught by the method.
Regarding claim(s) 18-19, see similar rejection of claim 4-5, respectively, where the system is taught by the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to establishing and maintaining virtual collaboration session.
Skurikhin et al. (US 2004/0181577 A1)
Wang (US 8,781,841 B1)
Fedotov et al. (US 2004/0181796 A1)

Yang et al. (US 2011/0154192 A1)
Peters et al. (US 2014/0280186 A1)
Qian et al. (US 11,165,755 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451